DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-9, 11, 12, and 20-23,  are rejected under 35 U.S.C. 102(b) as being anticipated by Wegerer et al. (WO 2013/089885) in view of Al-Ghamdi et al. (US 2018/0346827 A1).
Wegerer discloses a method for processing a hydrocarbon feed to produce olefins, the method comprising:
introducing the hydrocarbon feed (Figure 2(20)) to a first fluid catalytic cracking system (Figure 2(14)), where the first fluid catalytic cracking system contacts the hydrocarbon feed with a first cracking catalyst comprising Y zeolite ([0016]) at a first cracking temperature of 510°C – 593o C [0017]), the contact causing at least a portion of the hydrocarbon feed to undergo catalytic cracking and produce a spent first cracking catalyst (Figure 2(38)) and a first cracked effluent comprising one or more olefins (Figure 2(28); [0020]); passing the first cracked effluent to a separation system downstream of the first fluid catalytic cracking system (Figure 2(42)), where the separation system separates the first cracked effluent to produce at least a naphtha effluent comprising one or more olefins (Figure 2(12); [0021]); and passing the naphtha effluent to a second fluid catalytic cracking system downstream of the separation system (Figure 2(54)), where the second fluid catalytic cracking system contacts the naphtha effluent with a cracking catalyst mixture comprising second catalyst comprising 20 weight percent of ZSM-5 ([[0022], 0023]) at a second cracking of 650°C, the contact causing at least a portion of the naphtha effluent to undergo catalytic cracking and produce a spent cracking catalyst mixture (Figure 2(66)) and a second cracked effluent comprising one or more olefins (Figure 2(56)). The residence times is less than 30 seconds ([0017], [0020], [0023][0024], ) and catalyst to feed ratio is from 1 to about 30.  Passing the first and second catalysts to the first and second regenerators to produce first and second regenerated catalysts that are returned to first and second FCC system. The first catalyst is free of additives as claimed. (see figures 1-5; especially Figure 2(36)(64)).
Wegerer does the use of two downflow FCC units. 
Al-Ghamdi discloses an FCC process wherein two downflow FCC units are utilized wherein catalysts and feedstocks can be mixed in a device prior passing into FCC units. (See abstract; Figures 1-4; paragraphs [0021], [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Wegerer by utilizing two downflow FCC units as suggested by Al-Ghamdi because a downflow FCC unit is also an effective FCC unit. It is within the level of one of skill in the art to use either downflow FCC units or riser FCC units in the process of Wegerer. 
 Wegerer does not explicitly teach feed having distillates boiling ranges as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Wegerer by utilizing a feedstock having boiling ranges as claimed because of the similarities between the claimed feedstock and the feedstock of Wegerer and it would be expected that a feedstock having a boiling ranges as claimed would be successfully treated in the process of Wegerer. 
Wegerer does not teach that the first cracking temperature is equal to 600o C. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Wegerer by operating the first cracking temperature at 600o C because Wegerer teaches that the first cracking temperature is 593o C. It is within the level of one of skill in the art to tolerate temperature at few degrees more than 593o C including 600o C. 
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wegerer et al. (WO 2013/089885) and Al-Ghamdi et al. (US 2018/0346827 A1) further in view of Koseoglu et al. (US 2015/0375218 A1). 
The process of Wegerer is as discussed above. 
Wegerer does not teach that the second catalyst comprises USY zeolite comprising titanium and zirconium within the zeolite framework.
Koseoglu discloses the use of a catalyst comprising an ultra-stable Y zeolite (also known as USY) in an FCC process wherein the zeolite comprising titanium and zirconium within the zeolite framework. See [0010], [0022], [0023], [0044], [0045]; claims 1 and 3. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Wegerer by utilizing USY zeolite as suggested by Koseoglu because such catalyst is known to be effective in an FCC process. 

Response to Arguments
The argument that Wegerer teaches that the first catalyst comprises additive such as Y zeolite whereas claim 1 required that the first catalyst is substantially free of a cracking catalyst additive is not persuasive because firstly, on paragraphs [0035] of the present specification, it is stated that the Y zeolite is used as the first cracking catalyst, not an additive whereas on paragraph [0016] of Wegerer Y zeolite is also considered as the first cracking catalyst component. Secondly, Y zeolite is also not an included additive in claim 1. Therefore, the first catalyst of Wegerer is the same as the claimed first catalyst. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAM M NGUYEN/            Primary Examiner, Art Unit 1771